
	
		I
		111th CONGRESS
		1st Session
		H. R. 2930
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Sarbanes (for
			 himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the primary care workforce through
		  modifications to the medical residency training programs and use of qualified
		  teaching health centers and through State primary care scholarship and loan
		  repayment programs.
	
	
		1.Short titleThis Act may be cited as the
			 Primary Care Training Enhancement
			 Act.
		IMedical Residency
			 Training Programs in Qualified Teaching Health Centers
			101.Authorizing
			 payments for graduate medical education costs to qualified teaching health
			 centers
				(a)Payments for
			 direct graduate medical education costsSection 1886(h) of the Social Security Act
			 (42 U.S.C. 1395ww(h)) is amended by adding at the end the following new
			 paragraphs:
					
						(8)Qualified
				teaching health centers
							(A)In
				generalThe Secretary may
				approve qualified teaching health centers to receive payments as determined
				under subparagraph (C).
							(B)Redistribution
				of unused residency positions
								(i)Reduction in
				limit based on unused positions
									(I)In
				generalExcept as provided in subclause (II), the Secretary shall
				reduce the otherwise applicable resident limit (as defined in paragraph
				(7)(C)(ii)) for a hospital that the Secretary determines had residency
				positions that were unused for all 3 of the most recent cost reporting periods
				of such hospital ending prior to the date of enactment of this paragraph by an
				amount that is equal to the number of such unused residency positions.
									(II)Exception for
				rural hospitals and certain other hospitalsSubclause (I) shall
				not apply to a hospital—
										(aa)located in a
				rural area (as defined in subsection (d)(2)(D) in the matter following clause
				(ii));
										(bb)that has
				participated in a voluntary reduction plan under paragraph (6); or
										(cc)that has
				participated in a demonstration project approved as of October 31, 2003, under
				the authority of section 402 of Public Law 90–248.
										(ii)RedistributionThe Secretary shall redistribute the unused
				residency positions as determined under clause (i) to qualified teaching health
				centers.
								(C)Determining
				resident payment amountThe
				resident payment amount for each teaching health center shall be determined
				according to paragraph (3) except that—
								(i)the resident payment amount shall not be
				set lower than the national average per resident amount adjusting for locality
				as determined in paragraph (2)(E); and
								(ii)the resident payment amount shall be
				determined using the medicare patient load (as defined in paragraph (3)(C)) of
				the hospital with which the teaching health center has contracted, and the
				resident payment amount of a teaching health center that has contracted with
				more than one hospital shall be determined based on the medicare patient load
				of the hospital in which residents spend the greatest proportion of their
				training.
								(D)Qualified
				teaching health center definedIn this paragraph, the term
				qualified teaching health center means a community-based,
				ambulatory care patient care center that—
								(i)operates an
				approved medical residency training program; and
								(ii)contracts with at least one hospital for
				residency training purposes with the following conditions:
									(I)The teaching
				health center shall incur the cost of the resident’s salary and fringe benefits
				while the resident is training at the hospital site.
									(II)The teaching health center shall compensate
				the hospital for supervisory teaching activities and indirect costs as
				determined appropriate by the two contracting bodies.
									(III)The FTE resident
				amount of the teaching health center shall not affect the FTE resident amount
				or resident limit of the contracting hospital.
									(9)Primary care
				maintenance level
							(A)In
				generalA hospital receiving payments for graduate medical
				education under this subsection must maintain the number of primary care
				residents that is equal to the average number of primary care residents for the
				3 most recent 12-month cost reporting periods of such hospital ending prior to
				the date of enactment of this paragraph, except that—
								(i)in
				the case of a hospital unable to fill its primary care resident positions, such
				positions shall not be converted to non-primary care positions; and
								(ii)in the case of a hospital awarded
				additional primary care resident positions, such hospital must maintain the
				number of primary care residents that is equal to the average number of primary
				care residents for the 3 most recent 12-month cost reporting periods of such
				hospital plus the number of newly awarded positions.
								(B)Primary care
				resident definedIn this paragraph, the term primary care
				resident has the meaning given the term in paragraph
				(5)(H).
							.
				(b)Payments for
			 indirect graduate medical education costsSection 1886(d)(5)(B)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding at
			 the end the following new clauses:
					
						(x)Payments to
				qualified teaching health centersFor qualified teaching health
				centers (as defined in subsection (h)(8)(D)), indirect costs of medical
				education shall be determined according to clause (i), except that—
							(I)payments shall be
				distributed directly to teaching health centers on a quarterly basis;
				and
							(II)payments shall be determined based on the
				average ratio in the contracting hospital (as described in subsection
				(h)(8)(D)(ii)) of full-time equivalent interns and residents to beds in the
				3-month cost reporting period immediately preceeding the payment date.
							(xi)Primary care
				maintenance level
							(I)In
				generalA hospital receiving
				additional payments under this subparagraph shall maintain the number of
				primary care residents that is equal to the average number of primary care
				residents for the 3 most recent 12-month cost reporting periods of such
				hospital ending prior to the date of enactment of this paragraph, except
				that—
								(aa)in
				the case of a hospital unable to fill its primary care resident positions,
				those positions shall not be converted to non-primary care positions;
				and
								(bb)in the case of a hospital awarded
				additional primary care resident positions, that hospital shall maintain the
				number of primary care residents that is equal to the average number of primary
				care residents for the 3 most recent 12-month cost reporting periods of such
				hospital plus the number of newly awarded positions.
								(II)Primary care
				resident definedIn this clause, the term primary care
				resident has the meaning given the term in subsection
				(h)(5)(H).
							.
				102.Grant program
			 for medical residency training programs in qualified teaching health
			 centersPart C of title VII of
			 the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by adding
			 after section 748 the following:
				
					749.Grant program for
				medical residency training programs in qualified teaching health
				centers
						(a)EstablishmentThe
				Secretary shall make grants—
							(1)to qualified
				teaching health centers to establish new accredited medical residency training
				programs or to expand existing medical residency training programs; and
							(2)to public or
				private nonprofit organizations to provide technical support to qualified
				teaching health centers to establish medical residency training
				programs.
							(b)Use of
				funds
							(1)A grant received under subsection (a)(1)
				shall be used for the following:
								(A)Curriculum
				development.
								(B)Facilities
				expansion.
								(C)Equipment
				acquisition.
								(D)Recruitment,
				training, and retention of residents and faculty.
								(E)Accreditation by
				the Accreditation Council for Graduate Medical Education (ACGME) or the
				American Osteopathic Association (AOA).
								(F)Faculty and
				resident salaries.
								(2)A grant received
				under subsection (a)(2) shall be used for the following:
								(A)Materials
				development.
								(B)Staff
				salaries.
								(C)Travel
				expenses.
								(D)Administrative
				costs.
								(c)LimitationNot
				more than 25 percent of funds made available to carry out this section shall be
				used for technical support grants under subsection (a)(2).
						(d)Qualified
				teaching health center definedIn this section, the term qualified
				teaching health center has the meaning given the term in section
				1886(h)(8)(D) of the Social Security Act (42 U.S.C. 1395ww(h)(8)(D)).
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
						.
			103.Expanding the
			 National Health Service Corps to allow service in a teaching
			 capacitySection 338C(a) of
			 the Public Health Service Act (42 U.S.C. 254m(a)) is amended to read as
			 follows:
				
					(a)Service in
				full-time clinical practiceExcept as provided in section 338D (42
				U.S.C. 254n), each individual who has entered into a written contract with the
				Secretary under section 338A or 338B (42 U.S.C. 254l or 254l–1) shall provide
				service in the full-time clinical practice of such individual’s profession as a
				member of the Corps for the period of obligated service provided in such
				contract. For the purpose of calculating time spent in full-time clinical
				practice under this subparagraph, up to 30 percent of time spent teaching by a
				member of the Corps may be counted toward his or her service
				obligation.
					.
			IIState Primary
			 Care Scholarship and Loan Repayment Programs
			201.Establishment
				(a)EstablishmentState
			 Primary Care Scholarship and Loan Repayment Program; Part C of title VII (42
			 U.S.C. 293k et seq.) should be amended to do the following:
					(1)Support and
			 Development of State Primary Care Scholarship and Repayment Programs
						(A)GeneralSecretary
			 to make grants to states for the purpose of—
							(i)entering into
			 contracts with accredited public or nonprofit private hospitals, schools of
			 medicine or osteopathic medicine, academically affiliated physician assistant
			 training program, academically affiliate nursing program, or a public or
			 private nonprofit entity which the States have determined are capable of
			 carrying out such grants or contracts;
							(ii)planning,
			 developing, operating, or participating in an accredited professional training
			 program, including an accredited residency or internship program in the field
			 of family medicine, general internal medicine, general pediatrics, or
			 geriatrics for medical students, interns, residents, or practicing physicians
			 as defined by the Secretary;
							(iii)creating
			 scholarship programs for Matching Federal funds to states to establish or
			 expand current Primary Care Scholarship and Loan Repayment Programs, allowing
			 states to target scholarships to medical schools and loan repayments to
			 training institutions which adopt pro-primary care policies (admission policies
			 or curriculums) and require subsequent service within the State; and
							(iv)to empower states
			 with the ability to provide need-based financial assistance in the form of
			 scholarships, traineeships and fellowships to medical students, interns,
			 residents, practicing physicians, or other medical personnel, who are
			 participants in any such program, and who plan to specialize or work in the
			 practice of family medicine, general internal medicine, general pediatrics, or
			 geriatrics.
							202.Innovative
			 Primary Care Training Models/Institutes
				(a)Primary Care
			 Training Institutes
					(1)PurposeThe
			 purpose of the Primary Care Training Institute program is to—
						(A)prepare and train
			 primary care providers by enhancing and coordinating multiple aims within
			 academic health centers in order to lead to improving patient care delivered to
			 health disparity populations and reduce health disparities;
						(B)enhance the status
			 of primary care within undergraduate and graduate medical education through
			 influencing priorities in practice, education, and research;
						(C)develop innovative
			 approaches to primary care education and scholarship by transforming and
			 integrating health care systems through interdisciplinary, team-based, and
			 collaborative models, such as teaching health centers, that may demonstrate
			 improved quality or lower costs;
						(D)create economies of
			 scale through academic and community collaborations by enabling academic
			 infrastructure support for multiple community programs; and
						(E)support innovative
			 quality primary care workforce development models including those geared
			 towards removing barriers to military health personnel entry into the
			 healthcare workforce, particularly for service in identifiable health shortage
			 areas.
						(2)EstablishmentGrants
			 or contracts awarded under this subsection shall establish new centers for
			 primary care education and research within academic units of family medicine,
			 general internal medicine, general pediatrics, or geriatrics within academic
			 health centers. Such new centers shall be known as Primary Care Training
			 Institutes (referred to in this section as PCTIs).
					(3)Authority to
			 award grantsThe Secretary may make grants to or enter into
			 contracts with eligible entities to develop and implement PCTIs in accordance
			 with this subsection.
						(A)In all cases,
			 priority will be given to grant applicants within high-need geographic areas,
			 as determined by State Workforce Councils and the National Workforce Advisory
			 Board, and to applications demonstrating multi-disciplinary
			 partnerships.
						(B)Priority will be
			 given to grant applicants within high-need geographic areas, as determined by
			 the relevant Federal agency or program.
						(b)Sister School
			 ProgramGrants to promote pairing health professions schools with
			 undergraduate or primary/secondary schools to establish pipeline health
			 professions programs. Part C of title VII (42 U.S.C. 293k et seq.) should be
			 amended to do the following:
					(1)Direct the Secretary to provide grants to
			 promote the pairing of accredited health professions schools with undergraduate
			 or secondary schools to establish a pipeline to health professions program.
			 (Area to address minority health workforce education; health disparities;
			 research shows that where partnerships developed—with local high schools,
			 etc.)
					
